


110 HR 3281 IH: Community Broadband Act of

U.S. House of Representatives
2007-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3281
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2007
			Mr. Boucher (for
			 himself and Mr. Upton) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To promote competition, to preserve the ability of local
		  governments to provide broadband capability and services, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Community Broadband Act of
			 2007.
		2.Local government
			 provision of advanced communications capability and servicesNo State or local government statute,
			 regulation, or other State or local government legal requirement may prohibit,
			 or have the effect of prohibiting, any public provider from providing advanced
			 communications capability or services to any person or to any public or private
			 entity.
		3.Safeguards
			(a)Competition
			 neutralityA public provider shall not grant any regulatory
			 preference to itself or to any provider of advanced communications capability
			 or service that it owns or with which it is affiliated. Such public provider
			 shall apply its ordinances, rules, and policies, including those relating to
			 the use of public rights-of-way, permitting, performance bonding, procurement,
			 and reporting, without discrimination in favor of any such provider as compared
			 to other providers of such services.
			(b)Application of
			 General LawsExcept as provided in section 2 and subsection (a)
			 of this section, nothing in this Act affects any obligation or benefit that a
			 public provider has under any other Federal or State law or regulation.
			4.Public
			 input
			(a)Notice and
			 Opportunity To Be HeardBefore a public provider may provide
			 advanced communications capability or services to the public, either directly
			 or through a public-private partnership, such public provider shall—
				(1)publish notice of
			 its intention to do so;
				(2)generally describe
			 the capability or services to be provided and the proposed coverage area for
			 such capability or services;
				(3)identify any
			 special capabilities or services to be provided in low-income areas or other
			 demographically or geographically defined areas; and
				(4)provide local
			 citizens and private-sector entities with an opportunity to be heard on the
			 costs and benefits of the project and potential alternatives to it.
				(b)Application to
			 Existing Projects and Pending ProposalsSubsection (a) does not
			 apply to—
				(1)any contract or
			 other arrangement under which a public provider is providing advanced
			 communications capability or services to the public as of the date of enactment
			 of this Act; and
				(2)any public
			 provider proposal to provide advanced communications capability or services to
			 the public that, as of the date of enactment—
					(A)is in the
			 request-for-proposals process;
					(B)is in the process
			 of being built; or
					(C)has been approved
			 by referendum.
					5.ExemptionsThe requirements of sections 3 and 4 do not
			 apply—
			(1)to a public
			 provider's provision of advanced communications capabilities or services to
			 itself or to another public entity; or
			(2)during an emergency
			 declared by the President, the Governor of the State in which the public
			 provider is located, or any other elected local official authorized by law to
			 declare a state or emergency in the jurisdiction in which the public provider
			 is located.
			6.DefinitionsIn this Act:
			(1)Advanced
			 communications capability or servicesThe term advanced
			 communications capability or services means a capability that enables,
			 or services that enable, users to originate or receive high-quality voice,
			 data, graphics, video or other communications using any broadband technology.
			(2)Public
			 providerThe term public provider means a State or
			 political subdivision thereof, any agency, authority, or instrumentality of a
			 State or political subdivision thereof, or any entity that is owned,
			 controlled, or otherwise affiliated with a State, political subdivision
			 thereof, or its agency, authority, or instrumentality.
			(3)StateThe
			 term State has the meaning provided in section 3(a)(40) of the
			 Communications Act of 1934 (47 U.S.C. 153(a)(40)).
			
